

Exhibit 10(l)
BRINKER INTERNATIONAL, INC.
FORM OF
RETENTION STOCK UNIT AWARD
_____________________ (“Award Date”)


Brinker International, Inc. (the “Company”), acting pursuant to Section 3 of the
Brinker International, Inc. Stock Option and Incentive Plan (as amended, the
“Plan”), hereby awards to you (the “Participant”) a grant of such number of
Retention Stock Units as specified in your award letter (the “Award”). For
purposes of the Award, a “Retention Stock Unit” means the right to receive a
share of Stock, subject to the satisfaction of all applicable terms and
conditions. The Award is in all respects subject to the provisions of the Plan
(the terms of which are incorporated herein by reference), these Award terms
(the “Award Terms”) and your award letter.
1.Definitions. For purposes of the Award, the terms listed below are defined as
follows:
a.    Cause. The term “Cause” means one or more of the following:
(i)    An act of fraud, misappropriation or embezzlement by the Participant in
connection with the Company or a Related Company as determined by the
affirmative vote of at least a majority of the Board or executive committee
thereof;
(ii)    Gross mismanagement or gross neglect of the Participant’s duties to the
Company or a Related Company and its policies, procedures or guidelines as
determined by the affirmative vote of at least a majority of the Board or
executive committee thereof; or
(iii)    Conviction of the Participant by a court of competent jurisdiction of a
felony.
b.    Change in Control. The term “Change in Control” means:
(i)    a sale, transfer or other conveyance of all or substantially all of the
assets of the Company on a consolidated basis; or
(ii)    the acquisition of beneficial ownership (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) by any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
directly or indirectly, of securities representing 50% or more of the total
number of votes that may be cast for the election of directors of the Company;
or
(iii)    the failure at any annual or special meetings of the Company’s
shareholders held during the three-year period following a “solicitation in
opposition” as defined in Rule 14a-6 promulgated under the Exchange Act, of a
majority of the persons nominated by the Company in the proxy material mailed to
shareholders by the management of the Company to win


1



--------------------------------------------------------------------------------




election to seats on the Board (such majority calculated based upon the total
number of persons nominated by the Company failing to win election to seats on
the Board divided by the total number of Board members of the Board as of the
beginning of such three‑year period), excluding only those who die, retire
voluntarily, are disabled or are otherwise disqualified in the interim between
their nomination and the date of the meeting.
c.    Code Section 409A. The term “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder.
d.    Good Reason. The term “Good Reason” means the satisfaction of all of the
following requirements:
(i)One or more of the following facts and circumstances exist: (A) a reduction
in the Participant’s then current base salary other than a general reduction in
base salary that affects all similarly situated executives in substantially the
same proportions; (B) a reduction in the Participant’s target annual bonus
opportunity; (C) a relocation of the principal location at which the Participant
is required to provide services by more than fifty (50) miles; (D) the Company’s
failure to obtain an agreement from any successor to the Company to assume and
agree to perform the obligations under this Award in the same manner and to the
same extent that the Company would be required to perform, except where such
assumption occurs by operations of law; (E) a material, adverse change in the
Participant’s title, reporting relationship, authority, duties or
responsibilities; or (F) in the case of a Participant who is the Chief Executive
Officer of the Company only, a failure of any successor to the Company to
nominate the Participant for election by shareholders to the successor company’s
board of directors; and
(ii)    the Participant shall have provided the Company written notice within
thirty (30) days of his or her knowledge or reason to know of the existence of
any fact or circumstance constituting Good Reason, the Company shall have failed
to cure or eliminate such fact(s) or circumstance(s) within thirty (30) days of
its receipt of such notice, and the resulting termination of employment must
occur within thirty (30) days following expiration of such cure period.
e.    Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used but not defined in these Award Terms
will have the meaning set forth in the Plan.
2.    Term of Retention Stock Units. The “Restricted Period” for the Award is
the period beginning on the Award Date and ending on the third anniversary of
the Award Date. The Participant will have no voting rights with respect to the
Retention Stock Units or any shares of Stock underlying the Retention Stock
Units until the shares of Stock are issued in settlement of the vested Retention
Stock Units.
3.    Vesting.
a.    General Rule. The Retention Stock Units subject to the Award will become
fully vested on the last day of the Restricted Period, provided the Participant
has remained continuously


2



--------------------------------------------------------------------------------




employed by the Company or a Related Company through such date, except as
otherwise specifically provided in this Award.
b.    Involuntary Termination Without Cause or for Good Reason Following a
Change in Control. Notwithstanding the provisions of Section 3(a), in the event
there has been a Change in Control during the Restricted Period and the Awards
were not vested in connection with the Change in Control pursuant to Section
3(c), then if a Participant is involuntarily terminated for a reason other than
Cause (and other than due to the Participant’s death or disability), or
terminates employment for Good Reason, in each case following the Change in
Control and prior to the last day of the Restricted Period, all of the Retention
Stock Units subject to the Participant’s Award will become fully vested as of
the date of such termination.
c.    Change in Control. Notwithstanding the provisions of Section 3(a), in the
event of a Change in Control, if the Awards are not assumed or replaced with
awards of substantially equal value by the acquiring entity in such a Change in
Control and/or cease to remain outstanding immediately following the Change in
Control, all of the Retention Stock Units subject to a Participant’s Award will
become fully vested as of the date immediately following such Change in Control,
provided the Participant has remained continuously employed by the Company or a
Related Company through such date. After a Change in Control, references to the
“Company” as they relate to the Award shall refer to the successor entity.
4.    Forfeiture. Except as otherwise provided in Section 3, if the Participant
ceases to be employed prior to the end of the Restricted Period, the Participant
will immediately forfeit any Retention Stock Units as of the date of the
Participant’s termination, and the Participant will not be entitled to any
payment with respect to such Retention Stock Units. Notwithstanding any
provision of the Plan or these Award Terms to the contrary, the Participant will
forfeit any Retention Stock Units (including any vested portion) immediately and
without notice upon (A) the termination of the Participant’s employment for
Cause, (B) the Participant’s breach of any confidentiality agreement or similar
agreement pertaining to the confidentiality and nondisclosure of proprietary
information, including but not limited to trade secrets, of the Company or any
Related Company, or (C) the Participant’s commission of any act of malfeasance
or wrongdoing affecting the Company or any Related Company, and, in each case,
to the extent Stock or other applicable consideration has been issued to the
Participant in settlement of the Award, to the extent permissible under
applicable law, the Participant shall be required to immediately return such
consideration to the Company.
5.    Payment. Each vested Retention Stock Unit will entitle the Participant to
receive one share of Stock (or other consideration of equal value, as determined
by the Committee, in the event payment is made following a Change in Control).
Subject to Section 6, shares of Stock (or other consideration, as applicable)
will be issued to the Participant in full settlement of vested Retention Stock
Units during the 60‑day period immediately following the date on which such
Retention Stock Units first became vested pursuant to Section 3. At no other
time prior to the end of the Restricted Period will any Stock (or other
consideration, as applicable) be issued for Retention Stock Units pursuant to
the Award. After the issuance of Stock (or other consideration, as applicable)
to the Participant, the Participant will own such Stock (or other consideration,
as applicable) free of all


3



--------------------------------------------------------------------------------




restrictions described herein. The Participant will not have the right to
designate the taxable year of payment.
6.    Section 409A.
a.    Although the Company does not guarantee the tax treatment of any payments
or benefits under this Award, the intent of the Company is that the payments and
benefits under this Award be exempt from, or comply with, Code Section 409A and
to the maximum extent permitted the Award Terms and the award letter shall be
limited, construed and interpreted in accordance with such intent. In no event
whatsoever shall the Company, the Related Companies, their affiliates or their
respective officers, directors, employees or agents be liable for any additional
tax, interest or penalties that may be imposed on a Participant by Code Section
409A or damages for failing to comply with Code Section 409A.
b.    Notwithstanding the foregoing or any other provision of this Award to the
contrary, if at the time of a Participant's “separation from service” (within
the meaning of Code Section 409A), the Participant is a "Specified Employee,"
then the Company will defer the payment of any nonqualified deferred
compensation subject to Code Section 409A payable upon separation from service
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant) until the date that is six (6) months following separation
from service or, if earlier, the earliest other date as is permitted under Code
Section 409A (and any amounts that otherwise would have been paid during this
deferral period will be paid in a lump sum on the day after the expiration of
the six (6) month period or such shorter period, if applicable). A Participant
will be a "Specified Employee" for purposes of this Award if, on the date of the
Participant's separation from service, the Participant is an individual who is,
under the method of determination adopted by the Company designated as, or
within the category of employees deemed to be, a "Specified Employee" within the
meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is a
"Specified Employee" and the application of and effects of the change in such
determination.
c.    Notwithstanding anything in these Award Terms, the award letter or
elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Award providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Code Section 409A upon or following a
termination of a Participant’s employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Award, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
and the date of such separation from service shall be the date of termination
for purposes of any such payment or benefits.
7.    Dividends. The Participant will not be entitled to receive any cash
dividends or dividend equivalents with respect to the Retention Stock Units
before they are settled pursuant to Section 5. However, to the extent that, and
at the same time as, shares of Stock are issued under Section 5, the Participant
(or the Participant’s beneficiary) will also receive a lump sum cash payment
equal to the amount of cash dividends that are paid or declared by the Company
during the Restricted Period (but


4



--------------------------------------------------------------------------------




prior to the date of payment of the Award pursuant to Section 5) on the number
of shares of Stock (if any) issued to the Participant (or the Participant’s
beneficiary).
8.    Capital Adjustments and Reorganizations. The number of Retention Stock
Units covered by the Award will be subject to equitable adjustment, as
determined by the Committee, to reflect any stock dividend, stock split, share
combination, separation, reorganization, liquidation or the like, of or by the
Company. In the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for the Award such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection with such substitution the surrender
of the Award so replaced.
9.    Clawback Provisions. If the Participant is an officer of the Company
(“Officer”) and the Board, or an appropriate committee thereof, has determined
that any fraud, negligence, or intentional misconduct by the Officer was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), the Board or committee shall take, in its
discretion, such action as it deems necessary to remedy the misconduct and
prevent its recurrence. In determining what remedies to pursue, the Board or
committee will take into account all relevant factors, including whether the
restatement was the result of fraud, negligence, or intentional misconduct. The
Board will, to the extent permitted by applicable law, in all appropriate cases,
require reimbursement of any bonus or incentive compensation paid to the
Officer, cause the cancellation of restricted or deferred stock awards and
outstanding stock options, and seek reimbursement of any gains realized on the
exercise of stock options attributable to such awards, if and to the extent that
(a) the amount of incentive compensation was calculated based upon the
achievement of certain financial results that were subsequently reduced due to a
restatement, (b) the Officer engaged in any fraud or misconduct that caused or
contributed to the need for the restatement, and (c) the amount of the bonus or
incentive compensation that would have been awarded to the Officer had the
financial results been properly reported would have been lower than the amount
actually awarded. In addition, the Board may dismiss the Officer, authorize
legal action, or take such other action to enforce the Officer’s obligations to
the Company as it may deem appropriate in view of all the facts surrounding the
particular case. The Company will not seek to recover bonuses or other
compensation as detailed above paid more than three years prior to the date the
applicable restatement is disclosed.
10.    Heirs and Successors. This Award will be binding upon, and will inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. Subject to the
terms of the Plan, any benefits distributable to a deceased Participant under
this Award will be distributed to the beneficiary designated by the Participant
in writing filed with the Committee in such form as the Committee will require.
If a deceased Participant has failed to designate a beneficiary, or if the
designated beneficiary of the deceased Participant dies before the Participant
or before complete distribution of benefits due under this Award, the amounts to
be distributed under this Award will be distributed to the legal representative
or representatives of the estate of the last to die of the Participant and the
beneficiary.
11.    Taxes, Transaction Costs and Withholding. The Participant will be solely
responsible for the payment of all taxes and transaction costs relating to the
granting, vesting and payment of the


5



--------------------------------------------------------------------------------




Award. It will be a condition to the obligation of the Company to issue or
transfer shares of Stock or other applicable consideration that the Participant
pay to the Company, upon its demand, such amount as may be requested by the
Company for the purpose of satisfying its liability to withhold federal, state
or local income or other taxes incurred in connection with the Award. If the
amount requested is not paid, the Company may refuse to issue or transfer shares
of Stock or other applicable consideration to the Participant (or to the
Participant’s beneficiary).
12.    Administration. The authority to interpret and administer the terms and
conditions of this Award will be vested in the Committee, and the Committee will
have all powers with respect thereto as it has with respect to the Plan. Any
interpretation of these Award Terms by the Committee and any decision made by it
with respect to the Award is final and binding.
13.    Relation to Plan. Notwithstanding anything in these Award Terms to the
contrary, the Award will be subject to the terms of the Plan, a copy of which
may be obtained by the Participant from the office of the Secretary of the
Company. Any amendment to the Plan will be deemed to be an amendment to these
Award Terms to the extent that the amendment is applicable hereto.
14.    No Employment Contract. Nothing contained in these Award Terms will (a)
confer upon the Participant any right to be employed by or remain employed by
the Company or any Related Company, or (b) limit or affect in any manner the
right of the Company or any Related Company to terminate the employment or
adjust the compensation of the Participant.
15.    Governing Law. The interpretation, performance, and enforcement of these
Award Terms will be governed by the laws of the State of Texas, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Texas.






[End of document.]






6

